                  .,,
           ' : .. .
,~-- :fi- 6<    b
          AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of 1   7
                                               UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                          JUDGMENT IN A CRIMINAL CASE
                                                V.                                    (For Offenses Committed On or After November I, 1987)


                                     Jesus Solano-Livorio                             Case Number: 2:19-mj-10107

                                                                                      Antonio Ii.
                                                                                      Defendant's A orney


          REGISTRATION NO. 86680298

           THE DEFENDANT:
                                                                                                                 JUL 2 4 2019



                        after a plea of not guilty.
                        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                     Nature of Offense                                                        Count Number(s)
           8:1325                              ILLEGAL ENTRY (Misdemeanor)                                              1

               D The defendant has been found not guilty on count(s)
                                                                                   -------------------
               •        Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:
                                          1
                                           ~    TIME SERVED                        D _ _ _ _ _ _ _ _ _ days

               cg] Assessment: $10 WAIVED                    cgJ Fine: WAIVED
               cg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
               D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Wednesday, July 24, 2019
                                                                                    Date of Imposition of Sentence


           Received _ .._,,....J{:'...l.<_'."_-_-_ _ _ __
                             DUSM                                                   IIJhi.Lgi;;;;,OCK
                                                                                    UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                   2:19-mj-10107

                                                                                                                                                            ______ J
